Name: Directive 2009/66/EC of the European Parliament and of the Council of 13 July 2009 on the steering equipment of wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  forestry;  European Union law;  means of agricultural production;  technology and technical regulations;  farming systems
 Date Published: 2009-08-01

 1.8.2009 EN Official Journal of the European Union L 201/11 DIRECTIVE 2009/66/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 on the steering equipment of wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 75/321/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Directive 75/321/EEC is one of the separate Directives of the EC type-approval system provided for in Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to type-approval of wheeled agricultural or forestry tractors, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (5) and lays down technical prescriptions concerning the design and construction of wheeled agricultural or forestry tractors as regards the steering equipment. Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this Directive. (3) This Directive should be without prejudice to the obligations of the Member States concerning the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. Tractor (agricultural or forestry) means any motor vehicle fitted with wheels or endless tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are equipped with pneumatic tyres and have a maximum design speed of between 6 and 40 km/h. Article 2 1. No Member State may refuse to grant EC type-approval, to issue the document provided for in Article 2(u) of Directive 2003/37/EC, or to grant national type-approval in respect of a type of tractor on grounds relating to its steering equipment, if this satisfies the requirements set out in Annex I. 2. Member States may no longer issue the document referred to in Article 2(u) of Directive 2003/37/EC for any type of tractor that does not meet the requirements of this Directive. Member States may refuse to grant national type-approval in respect of a type of tractor that does not meet the requirements of this Directive. Article 3 No Member State may refuse registration or prohibit the sale, initial entry into service or use of tractors on grounds relating to the steering equipment if this satisfies the requirements set out in Annex I. Article 4 Any amendments necessary to adapt to technical progress the requirements of Annex I shall be adopted in accordance with the procedure referred to in Article 20(3) of Directive 2003/37/EC. Article 5 Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 6 Directive 75/321/EEC, as amended by the Directives listed in Part A of Annex II, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 7 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Article 8 This Directive is addressed to the Member States. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) OJ C 161, 13.7.2007, p. 38. (2) Opinion of the European Parliament of 19 June 2007 (OJ C 146 E, 12.6.2008, p. 73) and Council Decision of 22 June 2009. (3) OJ L 147, 9.6.1975, p. 24. (4) See Annex II, Part A. (5) OJ L 171, 9.7.2003, p. 1. ANNEX I 1. DEFINITIONS 1.1. Steering equipment Steering equipment means all the equipment the purpose of which is to alter the direction of movement of the tractor. The steering equipment may be considered to include:  the steering control,  the steering gear,  the steered wheels,  where applicable, special equipment to produce additional or independent power, 1.1.1. Steering control Steering control means the part directly operated by the driver in order to steer the tractor. 1.1.2. Steering gear Steering gear means all the components between the steering control and the steered wheels, with the exception of the special equipment defined in point 1.1.4. The steering gear may be mechanical, hydraulic, pneumatic, electric or a combination of any of these. 1.1.3. Steered wheels Steered wheels means:  the wheels the alignment of which may be altered directly or indirectly in relation to that of the tractor in order to obtain a change in the direction of movement of the tractor,  all wheels of articulated tractors,  wheels on the same axle, the speed of which may be varied in order to obtain a change in the direction of movement of the tractor, Self-tracking castor wheels are not steered wheels. 1.1.4. Special equipment Special equipment means that part of the steering equipment by which additional or independent power is produced. Additional or independent power may be produced by any mechanical, hydraulic, pneumatic or electrical system, or by any combination of these (for example by an oil pump, air pump or battery, etc.). 1.2. Different types of steering equipment 1.2.1. Depending on the source of power which is necessary for the deflection of the steered wheels, the following types of steering equipment are identified: 1.2.1.1. Manual steering equipment, in which the steering power is provided solely by the muscular power of the driver; 1.2.1.2. Assisted steering equipment, in which the steering power is provided both by the muscular power of the driver and by the special equipment defined in point 1.1.4; Steering equipment where the steering power is normally provided solely by the special equipment defined in point 1.1.4, but which in the event of failure of the special equipment enables the muscular power of the driver to be used for steering, shall be considered as assisted steering equipment. 1.2.1.3. Servo-steering equipment, in which the steering power is provided solely by the special equipment defined in point 1.1.4. 1.3. Steering effort Steering effort means the force exerted by the driver on the steering control in order to steer the tractor. 2. CONSTRUCTION, FITTING AND INSPECTION REQUIREMENTS 2.1. General requirements 2.1.1. The steering equipment must ensure easy and safe handling of the tractor and must comply with the detailed requirements set out in point 2.2. 2.2. Detailed requirements 2.2.1. Steering control 2.2.1.1. The steering control must be easy to use and grip. It must be designed in such a way as to permit gradual deflection. The direction of movement of the steering control must correspond to the desired change in the direction of the tractor. 2.2.1.2. The steering effort required to achieve a turning circle of 12 m radius, starting from the straight ahead position, must not exceed 25 daN. In the case of assisted steering equipment that is not connected to other equipment, if the auxiliary power supply fails the steering effort required must not exceed 60 daN. 2.2.1.3. In order to check compliance with the requirement in point 2.2.1.2, the tractor shall describe a spiral movement at a speed of 10 kilometres per hour, starting from the straight ahead position, on a dry, flat road surface offering good tyre adhesion. The steering effort on the steering control shall be noted until it reaches the position corresponding to the tractor entering a turning circle of 12 m radius. The duration of the manoeuvre (time between the moment when the steering control is first operated and the moment when it reaches the position where the measurements are taken) must not exceed five seconds in normal cases and eight seconds if the special equipment fails. One manoeuvre must be made to the left and one to the right. For the test, the tractor must be loaded to its technically permissible maximum weight; tyre pressures and weight distribution between the axles must conform to the manufacturers instructions. 2.2.2. Steering gear 2.2.2.1. The steering equipment may not include either electrical or wholly pneumatic steering gear. 2.2.2.2. The steering gear must be so designed as to meet any operational requirements. It must be easily accessible for maintenance and inspection. 2.2.2.3. In the case of steering gear which is not wholly hydraulic, it must be possible to drive the tractor even in the event of failure of the hydraulic or pneumatic components of the steering gear. 2.2.2.4. Steering gear which is operated purely hydraulically and the special equipment defined in point 1.1.4 must meet the following requirements: 2.2.2.4.1. One or more pressure limitation devices must protect the whole or part of the circuit against excess pressure; 2.2.2.4.2. The pressure limitation devices must be set so as not to exceed a pressure T equal to the maximum operating pressure stated by the manufacturer; 2.2.2.4.3. The characteristics and dimensions of the pipe work must be such that the pipes withstand four times the pressure T (permitted by the pressure limitation devices), and must be protected in places and arranged in such a way that the risks of damage by impact or interference are reduced to a minimum, and the risks of damage by rubbing can be considered negligible. 2.2.3. Steered wheels 2.2.3.1. All the wheels may be steered wheels. 2.2.4. Special equipment 2.2.4.1. The special equipment defined in point 1.1.4, used in the types of steering equipment defined in points 1.2.1.2 and 1.2.1.3, shall be acceptable in the following circumstances: 2.2.4.1.1. If the tractor is equipped with assisted steering equipment as defined in point 1.2.1.2, it must be possible to drive it even in the event of failure of the special equipment as already stated in point 2.2.1.2. If the assisted steering equipment does not have its own source of power, it must be fitted with a power reservoir. This power reservoir may be replaced by a self-contained device providing power supply to the steering equipment with priority over the other systems which are linked to the common energy source. Without prejudice to the provisions of Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (1), if there is a hydraulic connection between the hydraulic steering equipment and the hydraulic braking equipment, and if both are supplied from the same energy source, the force required to activate the steering equipment shall not exceed 40 daN if either of the systems should fail. If the source of power is compressed air, the air reservoir must be protected by a non-return valve. Where the steering power is normally provided solely by the special equipment defined in point 1.1.4, the assisted steering equipment must be fitted with a device such that if, in the event of failure of the special equipment, the steering effort exceeds 25 daN, a visual or acoustic signal must give warning of such failure. 2.2.4.1.2. If the tractor is fitted with servo-steering equipment as defined in point 1.2.1.3, and provided that such equipment has a wholly hydraulic steering gear, it must be possible, should the special device or motor fail, to carry out the two manoeuvres specified in point 2.2.1.3 using a special additional device. The special additional device may be a compressed air or gas reservoir. An oil pump or compressor may be used as the special additional device if that device is worked by the rotation of the tractor wheels and cannot be disconnected from them. In the event of failure of the special equipment, a visual or acoustic signal must give warning of such failure. 2.2.4.1.2.1. If the special device is pneumatic, it must be fitted with a compressed air reservoir protected by a non-return valve. The capacity of the compressed air reservoir must be calculated so that at least seven complete turns (from lock to lock) are possible before the reservoir pressure falls to half its operating pressure; the test must be carried out with the steered wheels off the ground. (1) OJ L 122, 8.5.1976, p. 1. ANNEX II PART A Repealed Directive with its successive amendments (referred to in Article 6) Council Directive 75/321/EEC (OJ L 147, 9.6.1975, p. 24). Council Directive 82/890/EEC (OJ L 378, 31.12.1982, p. 45). Only as regards the references to Directive 75/321/EEC in Article 1(1) Commission Directive 88/411/EEC (OJ L 200, 26.7.1988, p. 30). Directive 97/54/EC of the European Parliament and of the Council (OJ L 277, 10.10.1997, p. 24). Only as regards the references to Directive 75/321/EEC in the first indent of Article 1 Commission Directive 98/39/EC (OJ L 170, 16.6.1998, p. 15). PART B List of time-limits for transposition into national law and application (referred to in Article 6) Directive Time-limit for transposition Date of application 75/321/EEC 22 November 1976  82/890/EEC 22 June 1984  88/411/EEC 30 September 1988 (1)  97/54/EC 22 September 1998 23 September 1998 98/39/EC 30 April 1999 (2)  (1) In conformity with Article 2 of Directive 88/411/EEC: 1. From 1 October 1988 no Member State may:  refuse, in respect of a type of tractor, to grant EEC type-approval, to issue the document referred to in Article 10(1), final indent, of Directive 74/150/EEC, or to grant national type approval, or,  prohibit the entry into service of tractors, if the steering equipment of this type of tractor or tractors complies with the provisions of this Directive. 2. From 1 October 1989 Member States:  shall no longer issue the document referred to in Article 10(1), final indent, of Directive 74/150/EEC for a type of tractor the steering equipment of which does not comply with the provisions of this Directive,  may refuse to grant national type approval for a type of tractor, the steering equipment of which does not comply with the provisions of this Directive., (2) In conformity with Article 2 of Directive 98/39/EC: 1. From 1 May 1999 no Member State may:  refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, or,  to prohibit the entry into service of tractors, if these tractors meet the requirements of Directive 75/321/EEC, as amended by this Directive. 2. From 1 October 1999, Member States:  may no longer issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC for any type of tractor that does not meet the requirements of Directive 75/321/EEC, as amended by this Directive,  may refuse to grant national type-approval in respect of a type of tractor that does not meet the requirements of Directive 75/321/EEC, as amended by this Directive. ANNEX III Correlation table Directive 75/321/EEC Directive 98/39/EC This Directive Article 1 Article 1 Article 2 Article 2 Articles 3 and 4 Articles 3 and 4 Article 5(1)  Article 5(2) Article 5  Article 6  Article 7 Article 6 Article 8 Annex Annex I  Annex II  Annex III